Citation Nr: 1226712	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  10-48 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Paugh, Law Clerk



INTRODUCTION

The Veteran served on active duty from May 1970 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

Although the Veteran specifically seeks service connection for PTSD, and such was adjudicated by the RO, the evidence of record contains diagnoses of PTSD and depression.  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, the issue on appeal has been recharacterized as stated on the first page of this decision to encompass all currently diagnosed acquired psychiatric disorders.

The Veteran initially requested a Board hearing at the RO in his December 2010 substantive appeal (VA Form 9).  However, the Veteran failed to appear for his hearing, scheduled for May 2, 2012, and did not request for it to be rescheduled.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim. Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

With respect to the Veteran's mental health disability, there is an indication that there may be outstanding mental health treatment records that may be pertinent to the Veteran's claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) (stating that VA records are considered to be in the constructive possession of VA adjudicators, and a remand is necessary if such records may have an impact on the adjudication of a claim).  Specifically, current records dated from January 8, 2007 through April 13, 2009 contain diagnoses of depressive disorder and major depression, recurrent; however, treatment records pertaining to depression are absent from the claims file.  As such, upon remand, the RO should obtain and associate with the claims file any outstanding VA treatment records pertaining to the Veteran's psychiatric diagnoses.  If any such records are unavailable, the Veteran should be notified and allowed an opportunity to provide them.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Regarding the Veteran's asserted in-service stressor for PTSD, the Veteran has not claimed that he was involved in combat, and there is no other indication of combat in the record.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f)(2) (providing for relaxed evidentiary standards as to stressors where a Veteran engaged in combat with the enemy).  When the evidence does not establish that a Veteran is a combat Veteran, his or her assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, the alleged service stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Further, there is no indication that the Veteran was diagnosed with PTSD during service.  See 74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. § 3.304(f) in cases where PTSD is diagnosed during service).  VA amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves fear of hostile military or terrorist activity, that is consistent with the places, types, and circumstances of the Veteran's service.  See id.  The Board notes that the Veteran's currently reported stressor is not related to fear of hostile military or terrorist activity, nor would such be consistent with the circumstances of his service.  Thus, the amended provisions of 38 C.F.R. § 3.304(f) do not apply in this case.  

If a PTSD claim is based on in-service personal assault, such as in this case, evidence from sources other than a Veteran's service records may corroborate a Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals, or physicians, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

The Veteran asserts that he currently has a mental health disorder, to include PTSD, as a result of assigned duties during service in the Navy.  He reports that in May 1971, he was assigned duties as an undercover agent stationed aboard the U.S.S. Yosemite to infiltrate a drug ring, and he subsequently testified in the court martial of First Class Petty Officer McBride (unknown first name and middle name).  The Veteran states that his discharge from the Navy was due to him receiving death threats during the court martial proceeding, related to his undercover assignment, and that the Navy could not guarantee his safety.  The Veteran explains that this experience has caused him to suffer trauma, including sleeping problems, nightmares, panic attacks, and depression.  See VA Form 21-0781a; June 2009 letter written by Veteran; December 2008 psychiatric/psychosocial assessment, Battle Creek VAMC.

With respect to verifying the Veteran's purported stressor, there is an indication that the RO did not conduct a meaningful search of the claimed stressor for the U.S. Army & Joint Services Records Research Center (JSRRC) and other official channels.  In November 2009, the RO made a formal determination that the Veteran had not provided specific details to conduct a search of official records to corroborate his claimed stressor.   However, the Board observes that in a June 2009 VA Form 21-0781a, the Veteran indicated May 1971 as the date his stressor occurred.

In view of the foregoing, the Board finds that sufficient details have been provided by the Veteran to attempt to corroborate his in-service stressor.  Specifically, the Veteran has identified May 1971 as the month in which Petty Officer McBride was court martialed.  Therefore, the Board finds that a remand is required in order for an attempt to be made to verify the Veteran's purported stressor through official channels.  In addition, the Veteran should be provided with another opportunity to provide further details regarding his claimed stressor.

A review of the Veteran's service treatment records reflects a normal psychiatric evaluation on his May 1970 entrance exam.   However, during his entrance exam, the Veteran noted that he suffered from depression or excessive worry and nervous trouble of any sort; the evaluating physician indicated that the Veteran had a "nervous stomach."  In April 1971, the Veteran underwent a consultation and evaluation of suitability for continued service in response to the Veteran's repeated drug usage.  The evaluating physician noted neuropathic traits of the Veteran, including daydreaming, trouble remembering, and nervous stomach.  The physician stated that the Veteran was not neurotic or psychotic, but recommended that he be discharged on the basis of a personality disorder.  The Veteran's May 1971 separation exam appeared normal and did not include notes or a diagnosis of a mental health disorder.  

In December 2008, the Veteran received a VAMC psychiatric/psychosocial assessment, where he stated that he acquired PTSD during service, and since that time, he has suffered from nightmares and being threatened in his dreams while being aboard a ship.  After conducting the assessment, the VA physician diagnosed the Veteran with Axis 1 possible PTSD, non-combat.  The Veteran's VA records also contain diagnoses of depressive disorder and major depression, recurrent, but do not include notes of treatment.  See VAMC records dated January 8, 2007 through April 13, 2009.

The Veteran is competent to testify to incidents that occurred during service, to the extent that they are factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, the Veteran is competent to testify as to a lack of observable symptoms prior to service and continuity of such symptoms after an in-service incident.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Board and RO, as fact finders, must make credibility determinations and weigh the lay and medical evidence submitted. Competent lay evidence may be rejected only if it is deemed not credible.  Further, lay evidence cannot be deemed not credible solely due to the absence of contemporaneous medical evidence.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Based on the evidence of record, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's current mental health disability.  The current evidence establishes that the Veteran may have a current acquired psychiatric disorder, to include PTSD and depression that may be related to his reported in-service stressor.  However, the medical evidence of record is insufficient to decide the Veteran's claim.  See McLendon, 20 Vet. App. at 81-83.  In particular, the Veteran's current mental health diagnosis or diagnoses remains unclear; specifically, it is unclear whether he meets the criteria for a PTSD diagnosis in accordance with the DSM-IV criteria.  See 38 C.F.R. § 4.125(a).  The Veteran's service treatment records raise questions as to whether the Veteran had a mental health disorder at the time of entry into service and whether any preexisting disorder was aggravated during service.  Additionally, the medical evidence raises questions as to whether any currently diagnosed psychiatric disorder is otherwise related to his military service.

Therefore, after all available, outstanding treatment records have been associated with the claims file, the Veteran should be scheduled for a VA examination to determine the nature and etiology of any current disorder, to include whether the Veteran currently has PTSD, depression, or any other mental health disorder, whether any current disorder preexisted service, and whether any current disorder was incurred or aggravated as a result of the circumstances of the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1. Request the JSRRC or any other official source to attempt to verify the stressor identified by the Veteran through research of applicable records.

2. Request the Veteran to identify any outstanding treatment records since separation from service for any mental health symptoms; and to complete an authorization (VA Form 21-4142) for each non-VA provider.  After obtaining any necessary authorizations, request copies of any identified, outstanding records pertaining to the Veteran's psychiatric diagnoses and associate any records obtained with the claims file.  All requests and all responses for the above described records, including negative responses, must be documented in the claims file.  Requests for records from Federal agencies, including VA, must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  Any such determination must be documented in the claims file.  If any records cannot be obtained, the Veteran should be notified of the missing records, as well as the efforts taken and any further efforts that will be made by VA to obtain such evidence.  He should also be allowed an appropriate time to provide any such records.

3. After completion of the above described development, schedule the Veteran for a VA mental health examination to determine the nature and etiology of any current acquired psychiatric disorder, including but not limited to PTSD and depression.  The entire claims file, including a copy of this remand, should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner should be specifically informed of which, if any, reported in-service stressors have been verified.  The examiner is requested to respond to the following:

(a)  Please identify all diagnosed acquired psychiatric 
disorders, including but not limited to PTSD and depression, found to be present.  This should be based on examination of the Veteran (to the extent possible) and review of all lay and medical evidence of record.

(b)  Please identify the approximate onset date of each
diagnosed disorder, to the extent possible.  If possible, the Veteran should be questioned as to any mental health symptoms before, during, or after service, to include those referenced in his service entrance examination.  In particular, please state whether it is clear and unmistakable that any current disorder 
existed at the time of the Veteran's entry into service 
in May 1970.

(c)  For any current acquired psychiatric disorder that 
existed prior to service, please state whether the disorder was permanently increased in severity beyond its natural progression (aggravated) as a result of any incident during service.  Please see subparagraph (e) for further instruction.

(d)  For any current acquired psychiatric disorder that 
did not exist at the time of the Veteran's entry into service in May 1970, please state whether it is at least as likely as not (probability of 50% or more) that such disorder was incurred as a result of any incident during service.  Please see subparagraph (e) for further instruction.

(e)  In offering the opinions requested in 
subparagraphs (c) and (d), please specify the incidents during service that are related to the Veteran's current mental disorder(s). If PTSD is diagnosed, please state whether such disorder was incurred or aggravated (as appropriate) as a result of any verified in-service stressor.  

(f)  For all of the above, a complete rationale must be 
provided for any opinion offered, which should reflect consideration of all lay and medical evidence of record.  If any requested opinion cannot be offered  without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

4. Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed and that no other additional developments or notice is required.  In particular, the AMC/RO should review the examination report (if conducted) to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing any further development as may be indicated by any response received upon remand, the AMC/RO should readjudicate the claim for an acquired psychiatric disorder, to include PTSD and depression, based on all lay and medical evidence of record.  All theories of service connection should be addressed, including aggravation of a preexisting disorder.  If the claim remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this remand is to ensure compliance with due process considerations and to obtain information and/or evidence which may be dispositive of the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Furthermore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), that his failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


